Mugglin, J.
Appeal from an order of the Family Court of Broome County (Hester, Jr., J.), entered November 9, 1999, which granted petitioner’s application, in a proceeding pursuant to Social Services Law § 384-b, to adjudicate respondent’s children to be permanently neglected, and terminated respondent’s parental rights.
Our review of the record concerning petitioner’s four permanently neglected daughters, who have been in foster care for over five years, reveals that Family Court appropriately found it to be in the children’s best interests to terminate petitioner’s parental rights (see, Matter of Star Leslie W., 63 *904NY2d 136, 147; Family Ct Act § 631). There being no abuse of discretion (see generally, Matter of Christy C., 226 AD2d 770, 772, lv denied 88 NY2d 808), we affirm the order of Family Court.
Mercure, J. P., Crew III, Rose and Lahtinen, JJ., concur. Ordered that the order is affirmed, without costs.